  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 1 of 17 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Austin Binder                               :
5294 Forest Run Drive                       :
Dublin, Ohio 43017                          :
                                            :
       and                                  :      Case No. 2:20-CV-5123
                                            :
Jason Mudd                                  :      Judge
6100 Karrer Place                           :
Dublin, Ohio 43017                          :      Magistrate Judge
                                            :
              Plaintiffs,                   :
                                            :
       v.                                   :
                                            :
Brentlinger Enterprises,                    :
d/b/a Midwestern Auto Group                 :
6335 Perimeter Loop Drive                   :
Dublin, Ohio 43017                          :
                                            :
       and                                  :
                                            :
Rich Hertenstein                            :
6426 Buckeye Parkway                        :
Grove City, Ohio 43123                      :
                                            :
              Defendants.                   :

                                      COMPLAINT
                              (Jury Demand Endorsed Hereon)

       Plaintiffs Austin Binder (“Plaintiff Binder”) and Jason Mudd (“Plaintiff Mudd”), by and

through undersigned counsel, state the following as their Complaint for claims arising under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., Ohio’s

antidiscrimination law, R.C. Chapter 4112, Ohio’s criminal law against sexual imposition, R.C.

2907.06, through Ohio’s civil liability for criminal acts statute, R.C. 2307.60, Ohio common law

of assault and battery, and Ohio common law of wrongful discharge in violation of public policy



                                                   1
     Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 2 of 17 PAGEID #: 2




against Defendants Brentlinger Enterprises, d/b/a Midwestern Auto Group (“Defendant MAG”),

and Rich Hertenstein (“Defendant Hertenstein”):

                                 JURISDICTION AND VENUE

1.       This Court has subject matter jurisdiction over Counts I and IV pursuant to 28 U.S.C. §

         1331 because the claims are set forth pursuant to the laws of the United States of

         America.

2.       The Court has supplemental jurisdiction over Counts II-III and V-VIII, Plaintiffs’ state

         law claims, pursuant to 28 U.S.C. § 1367, because the claims arise out of the same set of

         operative facts that together form part of the same case or controversy under Article III of

         the United States Constitution.

3.       Venue is proper pursuant to 28 U.S.C. § 1391 as the events giving rise to the causes of

         action occurred in Franklin County, Ohio, within the Southern District of Ohio, Eastern

         Division.

                                             PARTIES

4.       Plaintiff Binder is a natural person residing in Franklin County, Ohio, living in the

         Southern District, Eastern Division. At all relevant times, Plaintiff Binder was an

         employee of Defendant MAG as that term is defined by Title VII, 42 U.S.C. § 2000e(f),

         and R.C. 4112.01(A)(3).

5.       Plaintiff Mudd is a natural person residing in Franklin County, Ohio, living in the

         Southern District, Eastern Division. At all relevant times, Plaintiff Mudd was an

         employee of Defendant MAG as that term is defined by Title VII, 42 U.S.C. § 2000e(f),

         and R.C. 4112.01(A)(3).




                                                      2
     Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 3 of 17 PAGEID #: 3




6.       Defendant MAG is an automotive group that repairs, maintains, and sells new and used

         European vehicles. At all relevant times, Defendant MAG was an employer as that term

         is defined by Title VII, 42 U.S.C. § 2000e(b), and R.C. 4112.01(A)(2).

7.       Defendant Hertenstein is a natural person residing in Franklin County, Ohio, living in the

         Southern District, Eastern Division. Defendant Hertenstein worked as the Hi-line Service

         Manager for Defendant MAG from August 2019 through November 22, 2019. During his

         employment with Defendant MAG, Defendant Hertenstein was the direct supervisor for

         Plaintiffs Binder and Mudd.

                                FACTS COMMON TO ALL COUNTS

8.       Plaintiff Binder worked as a Porter for Defendant MAG. Plaintiff Binder began his

         employment at Defendant MAG in November 2015. As a Porter, Plaintiff Binder

         performed a variety of services, including washing vehicles, parking vehicles, and

         shuttling customers.

9.       Plaintiff Mudd worked as a Hi-line Service Advisor for Defendant MAG beginning in

         November 2016.

10.      During late August 2019, Kirby Morrow, Fixed Operations Director, hired his friend

         Defendant Hertenstein as the Hi-line Service Manager, who was the direct supervisor for

         Plaintiffs Binder and Mudd.

11.      Based on his friendship with Mr. Morrow, Defendant Hertenstein repeatedly threatened

         Plaintiff Mudd with termination. Plaintiff Mudd truly believed that Defendant

         Hertenstein had the ability and would terminate him from his employment. Therefore,

         Plaintiff Mudd feared for his job. Plaintiff Mudd tried to keep a low profile and do his

         work in order to keep his job.



                                                     3
  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 4 of 17 PAGEID #: 4




12.   On October 2, 2019, Defendant Hertenstein groped Plaintiff Mudd’s buttocks as he was

      walking into the service drive from the workshop. Though Defendant Hertenstein’s

      behavior was out of line and totally inappropriate, Plaintiff Mudd did not report it at that

      time because he feared for his job.

13.   Throughout October 2019, Defendant Hertenstein continued to grab Plaintiff Mudd’s

      penis and scrotum approximately 2-3 times per day depending on the amount of activity

      in the service drive. This occurred regularly as Plaintiff Mudd walked through the door of

      the service drive because Defendant Hertenstein’s desk was just inside that door.

14.   Defendant Hertenstein’s sexually harassing behaviors were known to MAG as the

      behaviors were regularly witnessed, discussed and suffered by employees other than

      Plaintiff Mudd. In addition, the walls of the service drive were glass so anyone walking

      by also witnessed the behaviors.

15.   On several occasions when Defendant Hertenstein grabbed Plaintiff Mudd’s penis and

      scrotum, he often laughed while stating that he was an “HR nightmare.”

16.   Defendant Hertenstein’s repeated sexual assaults interfered with Plaintiff Mudd’s work

      performance. Plaintiff Mudd always had to be on guard because he never knew when

      Defendant Hertenstein’s next sexual assault would occur, causing him anxiety.

17.   Oftentimes, Defendant Hertenstein smelled like alcohol.

18.   On Monday, November 4, 2019, Defendant Hertenstein grabbed Plaintiff Binder’s

      buttocks lifting him up at approximately 7:30 a.m. when he was walking into the service

      drive.

19.   Plaintiff Mudd witnessed Defendant Hertenstein grab Plaintiff Binder’s buttocks as he

      was walking into the service drive from the workshop. Plaintiff Binder became extremely



                                                   4
  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 5 of 17 PAGEID #: 5




      angry and let Defendant Hertenstein know that his actions were completely inappropriate.

      Defendant Hertenstein tried to laugh it off and acted like it never happened.

20.   Plaintiff Binder emphatically advised Defendant Hertenstein that his behavior was

      inappropriate and to never touch him again.

21.   Later that day, at approximately 11:30 a.m., Defendant Hertenstein grabbed Plaintiff

      Binder’s penis and scrotum and squeezed, causing pain, when he walked by Defendant

      Hertenstein’s desk.

22.   Plaintiff Binder was extremely angry about the sexual assaults and had trouble

      concentrating at work that day.

23.   After the second sexual assault, Plaintiff Binder complained to Karen Betsacon,

      Comptroller, about Defendant Hertenstein sexually assaulting him.

24.   Ms. Betsacon indicated that she was sorry to hear that this had happened and she assured

      Plaintiff Binder that that kind of behavior was not okay at work. Ms. Betsacon advised

      Plaintiff Binder that she would speak with Defendant Hertenstein and handle the

      situation.

25.   Later in the day on November 4, 2019, Mr. Morrow and Melissa Church, Human

      Resources Manager, met with Plaintiff Mudd to question him about Plaintiff Binder’s

      sexual assault by Defendant Hertenstein. Plaintiff Mudd confirmed Plaintiff Binder’s

      account of the events. Plaintiff Mudd also told Mr. Morrow and Ms. Church that

      Defendant Hertenstein repeatedly grabbed his penis and scrotum. Neither Mr. Morrow

      nor Ms. Church seemed alarmed at Defendant Hertenstein’s inappropriate behaviors.

      Plaintiff Mudd informed them that Defendant Hertenstein’s inappropriate conduct made




                                                    5
  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 6 of 17 PAGEID #: 6




      him very uncomfortable. Plaintiff Mudd stated that he just wanted to work and, quite

      frankly, he feared for his job.

26.   At approximately 6:00 p.m. on November 4, 2019, Plaintiff Binder filed a police report

      with the Dublin, Ohio Police Department. Officer Hillary McClish was the investigating

      officer. Dublin filed criminal charges against Defendant Hertenstein for sexual

      imposition, Franklin County Municipal Court Case No. 2019 CRB 021736.

27.   On Tuesday, November 5, 2019, Ms. Betsacon emailed Plaintiff Binder to schedule a

      time to speak. Plaintiff Binder arranged to speak with her at 1:00 p.m. on Friday,

      November 8, 2019.

28.   On Friday, November 8, 2019, Plaintiff Binder met with Ms. Betsacon and Ms. Church.

      Ms. Betsacon informed Plaintiff Binder that she had investigated the matter and handled

      it. Ms. Betsacon also said, “We are all adults,” and “We can handle the situation.”

29.   Even though Mr. Morrow, Ms. Betsacon and Ms. Church learned during the investigation

      that Defendant Hertenstein sexually assaulted at least two employees, specifically

      Plaintiffs Binder and Mudd, he was not terminated. Instead, Defendant Hertenstein

      remained Plaintiffs Binder and Mudd’s direct supervisor.

30.   After Plaintiff Binder reported the sexual assaults, Defendant Hertenstein and Mr.

      Morrow stopped speaking with Plaintiff Binder.

31.   On November 22, 2019, Defendant Hertenstein simply walked off the job. Plaintiff Mudd

      saw Defendant Hertenstein walking out with a box full of his personal belongings. When

      Plaintiff Mudd asked Defendant Hertenstein where he was going, he said, “I’m done. I

      can’t do this anymore.” Defendant Hertenstein was not escorted out of the building as if

      he were fired.



                                                  6
  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 7 of 17 PAGEID #: 7




32.   During the first week of December 2019, Rich Allen, the new Hi-Line Service Manager,

      told one of Plaintiff Binder’s coworkers that Plaintiff Binder had a “bad attitude” and that

      Defendant MAG would probably have to let Plaintiff Binder go. Defendant MAG never

      informed Plaintiff Binder of any concern about his alleged “bad attitude.”

33.   On Monday, December 30, 2019, Plaintiff Binder was called into Bob Cox’s office, with

      Mr. Cox and Ms. Church. Mr. Cox informed Plaintiff Binder that he was being written up

      for not being in the department where Mr. Cox told him to work that day. Plaintiff Binder

      began working in the department that Mr. Cox assigned Plaintiff Binder to and completed

      all of his work in that department. Per protocol during the entirety of his employment,

      Plaintiff Binder then returned to his normal department to continue working there.

      Plaintiff Binder asked Mr. Cox if he would rather Plaintiff Binder stand around in the

      department he was assigned that day or go back and work in his usual department. Mr.

      Cox did not respond. Plaintiff Binder refused to sign the write-up.

34.   While Plaintiff Binder was in the meeting with Mr. Cox and Ms. Church, Ms. Betsacon

      came into the office. Ms. Betsacon began yelling at Plaintiff Binder, stating that he

      needed to know who his boss was and alleging that he was not doing what he was told.

      Most importantly, Ms. Betsacon kept threatening Plaintiff Binder’s employment by

      repeating that “this is an at-will state.” Based on the fabricated write-up and the fact that

      Defendant MAG did not terminate Defendant Hernstein, Plaintiff Binder believed that

      Ms. Betsacon was threatening his termination in retaliation for complaining about

      Defendant Hertenstein sexually assaulting him.

35.   On January 15, 2020, Plaintiff Mudd received a subpoena to testify in the criminal matter

      for charges brought against Defendant Hertenstein by Plaintiff Binder.



                                                   7
  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 8 of 17 PAGEID #: 8




36.   On January 15, 2020, Plaintiff Mudd emailed his new supervisor, Rich Allen, a copy of

      the subpoena, telling him that he received a subpoena to testify against Defendant

      Hertenstein on Thursday, January 16, 2020.

37.   Within one hour of emailing the subpoena to Mr. Allen, Mr. Morrow and Mr. Allen

      called Plaintiff Mudd into a meeting and terminated his employment. The alleged reason

      for Plaintiff Mudd’s termination was (1) he had not returned a call to a customer, and (2)

      he had not obtained payment on an open invoice. Mr. Morrow and Mr. Allen alleged that

      it had been four (4) days since the customer called. However, it was less than twenty-four

      (24) hours from his receipt of the customer message when Plaintiff Mudd was terminated.

      In addition, and per protocol for the entirety of Plaintiff Mudd’s employment, open

      invoices are not an issue as Plaintiff Mudd had until the end of the month to obtain

      payment on the open invoice. Regarding the invoice, Plaintiff Mudd had another fifteen

      (15) days to reconcile the open invoice. These reasons were pretext for retaliation.

38.   In addition to Defendant Hertenstein, other employees were not disciplined for serious

      policy breaches. Just one example, Tawana Walls threatened to kill Plaintiff Mudd.

      Plaintiff Mudd reported the incident to Ms. Betsacon, but she did not take any

      disciplinary action. Instead, she told Plaintiff Mudd and Mr. Walls to go back to work

      and work it out.

39.   On February 27, 2020, Defendant Hertenstein pled guilty to a lesser charge of disorderly

      conduct in Franklin County Municipal Court Case No. 2019 CRB 021736.

40.   On February 24, 2020, Plaintiff Binder filed a Charge of Discrimination with the Equal

      Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-01244.




                                                   8
  Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 9 of 17 PAGEID #: 9




41.   On February 24, 2020, Plaintiff Mudd filed a Charge of Discrimination with the EEOC,

      Charge No. 532-2020-01243.

42.   On March 27, 2020, Defendant MAG terminated Plaintiff Binder’s employment.

43.   On August 27, 2020, the EEOC issued Plaintiff Binder a Right to Sue letter, attached

      hereto as Exhibit 1.

44.   On August 27, 2020, the EEOC issued Plaintiff Mudd a Right to Sue letter, attached

      hereto as Exhibit 2.

           COUNT I: SEX DISCRIMINATION/SEXUAL HARASSMENT
        AGAINST DEFENDANT MAG BY PLAINTIFFS BINDER AND MUDD
                           42 U.S.C. § 2000e et seq.

45.   Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

      Complaint.

46.   Plaintiffs are members of a protected class because they are male.

47.   Plaintiff Binder was subjected to unwelcomed sexual harassment when Defendant

      Hertenstein grabbed his buttocks, lifting him up, on November 4, 2019 at approximately

      7:30 a.m. and when Defendant Hertenstein grabbed his penis and scrotum and squeezed,

      causing him pain, on November 4, 2019 at approximately 11:30 a.m.

48.   Plaintiff Mudd was subjected to unwelcomed sexual harassment when Defendant

      Hertenstein grabbed him buttocks on October 3, 2019 and repeatedly grabbed his penis

      and scrotum throughout October 2019.

49.   The unwelcome harassment was because of Plaintiffs’ sex.

50.   The sexual assaults by Defendant Hertenstein unreasonably interfered with Plaintiffs’

      work performance and created a hostile work environment.




                                                  9
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 10 of 17 PAGEID #: 10




51.   Defendant MAG failed to take appropriate action as evidenced by, among other actions,

      the fact that Defendant MAG did not terminate Defendant Hertenstein and allowed him

      to continue supervising Plaintiffs. Defendant MAG disciplined Plaintiff Binder, and

      Defendant MAG terminated Plaintiffs.

52.   Defendant MAG discriminated against Plaintiffs Binder and Mudd because of their sex in

      violation of 42 U.S.C. § 2000e-2(a)(1).

         COUNT II: SEX DISCRIMINATION/SEXUAL HARASSMENT
       AGAINST DEFENDANT MAG BY PLAINTIFFS BINDER AND MUDD
                          R.C. CHAPTER 4112

53.   Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

      Complaint.

54.   Plaintiffs are members of a protected class because they are male.

55.   Plaintiff Binder was subjected to unwelcomed sexual harassment when Defendant

      Hertenstein grabbed his buttocks, lifting him up, on November 4, 2019 at approximately

      7:30 a.m. and when Defendant Hertenstein grabbed his penis and scrotum and squeezed,

      causing him pain, on November 4, 2019 at approximately 11:30 a.m.

56.   Plaintiff Mudd was subjected to unwelcomed sexual harassment when Defendant

      Hertenstein grabbed him buttocks on October 3, 2019 and repeatedly grabbed his penis

      and scrotum throughout October 2019.

57.   The unwelcome harassment was because of Plaintiffs’ sex.

58.   The sexual assaults by Defendant Hertenstein unreasonably interfered with Plaintiffs’

      work performance and created a hostile work environment.

59.   Defendant MAG failed to take appropriate action as evidenced by, among other actions,

      the fact that Defendant MAG did not terminate Defendant Hertenstein and allowed him



                                                 10
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 11 of 17 PAGEID #: 11




      to continue supervising Plaintiffs. Defendant MAG disciplined Plaintiff Binder, and

      Defendant MAG terminated Plaintiffs.

60.   Defendant MAG discriminated against Plaintiffs Binder and Mudd because of their sex in

      violation of R.C. 4112.02(A) and 4112.99.

  COUNT III: AIDED/ABETTED SEX DISCRIMINATION/SEXUAL HARASSMENT
  AGAINST DEFENDANT HERTENSTEIN BY PLAINTIFFS BINDER AND MUDD
                             R.C. 4112.02(J)

61.   Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

      Complaint.

62.   Plaintiffs are members of a protected class because they are male.

63.   Plaintiff Binder was subjected to unwelcomed sexual harassment when Defendant

      Hertenstein grabbed his buttocks, lifting him up, on November 4, 2019 at approximately

      7:30 a.m. and when Defendant Hertenstein grabbed his penis and scrotum and squeezed,

      causing him pain, on November 4, 2019 at approximately 11:30 a.m.

64.   Plaintiff Mudd was subjected to unwelcomed sexual harassment when Defendant

      Hertenstein grabbed him buttocks on October 3, 2019 and repeatedly grabbed his penis

      and scrotum throughout October 2019.

65.   The unwelcome harassment was because of Plaintiffs’ sex.

66.   The sexual assaults by Defendant Hertenstein unreasonably interfered with Plaintiffs’

      work performance and created a hostile work environment.

67.   Defendant MAG failed to take appropriate action as evidenced by, among other actions,

      the fact that Defendant MAG did not terminate Defendant Hertenstein and allowed him

      to continue supervising Plaintiffs and it terminated Plaintiffs, Defendant MAG

      disciplined Plaintiff Binder, and Defendant MAG terminated Plaintiffs.



                                                  11
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 12 of 17 PAGEID #: 12




68.   Defendant Hertenstein aided, abetted, incited, compelled or coerced an unlawful

      discriminatory practice and/or attempted directly or indirectly to commit an unlawful

      discriminatory practice in violation of R.C. 4112.02(J).

             COUNT IV: RETALIATION FOR COMPLAINTS OF
            SEXUAL DISCRIMINATION/SEXUAL HARASSMENT
       AGAINST DEFENDANT MAG BY PLAINTIFFS BINDER AND MUDD
                         42 U.S.C. § 2000e-3(a)

69.   Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

      Complaint.

70.   Plaintiff Binder engaged in protected activity when he complained about Defendant

      Hertenstein’s sexual assaults on November 4, 2019 to Defendant MAG.

71.   Plaintiff Mudd engaged in protected activity, including but not limited to, when: (1) he

      participated in the investigation of and confirmed Plaintiff’s Binder’s complaint of sexual

      assaults by Defendant Hertenstein; (2) he complained about Defendant Hertenstein’s

      sexual assaults of himself; and, (3) he was going to participate in Plaintiff Binder’s

      criminal proceedings against Defendant Hertenstein.

72.   Defendant MAG knew of Plaintiffs’ protected activity because Plaintiffs complained to

      management about Defendant Hertenstein’s sexual assaults.

73.   Defendant MAG took an adverse action against Defendant Binder when it terminated his

      employment on March 27, 2020.

74.   Defendant MAG took an adverse action against Defendant Mudd when it terminated his

      employment on January 15, 2020.

75.   There is a causal connection between Plaintiffs’ complaints of sexual assault and their

      terminations as evidenced by, among other things, the temporal proximity between the

      protected activity and the adverse employment actions, Plaintiff Binder’s disciplinary

                                                  12
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 13 of 17 PAGEID #: 13




      action on December 30, 2019, Plaintiff Binder’s new supervisor stating that he had a “bad

      attitude” to one of Plaintiff Binder’s coworkers.

76.   Defendant MAG retaliated against Plaintiffs in violation of 42 U.S.C. § 2000e-3(a).

             COUNT V: RETALIATION FOR COMPLAINTS OF
            SEXUAL DISCRIMINATION/SEXUAL HARASSMENT
       AGAINST DEFENDANT MAG BY PLAINTIFFS BINDER AND MUDD
                           R.C. 4112.02(I)

77.   Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

      Complaint.

78.   Plaintiff Binder engaged in protected activity when he complained about Defendant

      Hertenstein’s sexual assaults on November 4, 2019 to Defendant MAG.

79.   Plaintiff Mudd engaged in protected activity when he participated in the investigation

      into Plaintiff’s Binder’s complaint of sexual assaults by Defendant Hertenstein, when he

      complained about Defendant Hertenstein’s sexual assaults of himself, and when he was

      going to participate in Plaintiff Binder’s criminal proceedings against Defendant

      Hertenstein.

80.   Defendant MAG knew of Plaintiffs’ protected activity because Plaintiffs complained to

      management about Defendant Hertenstein’s sexual assaults.

81.   Defendant MAG took an adverse action against Defendant Binder when it terminated his

      employment on March 27, 2020.

82.   Defendant MAG took an adverse action against Defendant Mudd when it terminated his

      employment on January 15, 2020.

83.   There is a causal connection between Plaintiffs’ complaints of sexual assault and their

      terminations as evidenced by, among other things, the temporal proximity between the

      protected activity and the adverse employment actions, Plaintiff Binder’s disciplinary

                                                  13
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 14 of 17 PAGEID #: 14




        action on December 30, 2019, Plaintiff Binder’s new supervisor stating that he had a “bad

        attitude” to one of Plaintiff Binder’s coworkers.

84.     Defendant MAG retaliated against Plaintiffs in violation of R.C. 4112.02(I).

                     COUNT VI: ASSAULT AND BATTERY
      AGAINST DEFENDANT HERTENSTEIN BY PLAINTIFFS BINDER AND MUDD

85.     Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

        Complaint.

86.     Defendant Hertenstein owed a duty to Plaintiff to refrain from causing them harm.

87.     Defendant Hertenstein breached this duty when he offensively grabbed Plaintiff Binder’s

        buttocks at approximately 7:30 a.m. and Plaintiff Binder’s penis and scrotum at

        approximately 11:30 a.m. on November 4, 2019. Defendant Hertenstein created a

        reasonable apprehension for Plaintiff Binder that Defendant Hertenstein would continue

        to grab or touch Plaintiff Binder offensively.

88.     Defendant Hertenstein breached this duty when he offensively grabbed Plaintiff Mudd’s

        buttocks on October 3, 2019 and his penis and scrotum throughout October 2019.

        Defendant Hertenstein created a reasonable apprehension for Plaintiff Mudd that

        Defendant Hertenstein would continue to grab or touch Plaintiff Mudd offensively.

89.     Defendant Hertenstein intended to cause harmful and offensive contact with Plaintiffs.

90.     Defendant Hertenstein’s contact and attempted contact caused harm to Plaintiffs.

91.     Plaintiffs have suffered damages.

92.     Defendant Hertenstein committed assault and battery against Plaintiffs.

             COUNT VII: CIVIL LIABILITY UNDER R.C. 2307.60(A)(1) FOR
               CRIMINAL ACT OF SEXUAL IMPOSITION, R.C. 2907.06,
                AGAINST DEFENDANTS MAG AND HERTENSTEIN
                       BY PLAINTIFFS BINDER AND MUDD



                                                     14
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 15 of 17 PAGEID #: 15




93.    Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

       Complaint.

94.    Under R.C. 2307.60(A)(1), “[a]nyone injured in person or property by a criminal act has,

       and may recovery full damages in, a civil action,” including attorneys’ fees and punitive

       damages.

95.    Ohio’s sexual imposition criminal statute, R.C. 2907.06, provides “[n]o person shall have

       sexual contact with another, not the spouse of the offender[.]”

96.    Defendant Hertenstein had sexual contact with Plaintiffs without their consent.

97.    As a direct and proximate result of Defendant Hertenstein’s unlawful activity, Plaintiffs

       have suffered and continue to suffer economic and non-economic damages for which

       Defendant Hertenstein is liable.

98.    Defendant Hertenstein’s sexual assaults were willful, egregious, malicious, and worthy of

       substantial sanction to punish and deter Defendant Hertenstein and others from engaging

       in this type of unlawful conduct.

99.    Defendant MAG is vicariously liable for Defendant Hertenstein’s unlawful acts that were

       willful, egregious, malicious, and worthy of substantial sanction to punish and deter

       Defendant MAG from allowing other supervisors and members of management to engage

       in this type of unlawful conduct in the workplace.

  COUNT VIII: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
              AGAINST DEFENDANT MAG BY PLAINTIFF MUDD

100.   Plaintiffs reincorporate, as if fully realleged herein, the foregoing paragraphs of the

       Complaint.

101.   There is a clear public policy to have individuals subpoenaed in civil and criminal cases

       appear and testify. This public policy is evidenced by R.C. 4146-15-03, which provides

                                                   15
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 16 of 17 PAGEID #: 16




       “[a]ny individual who refuses to testify or fails to appear at any proceeding in response to

       a subpoena duly issued and served…shall be subjected to contempt proceedings[.]”

102.   Defendant MAG dismissed Plaintiff Mudd within one hour of Plaintiff Mudd notifying

       his supervisor that he was subpoenaed for Plaintiff Binder’s criminal court case.

103.   Dismissing Plaintiff Mudd, or any employee, under circumstances like those involved in

       Plaintiff Mudd’s dismissal would jeopardize the public policy because employees would

       not testify in civil or criminal matters out of fear of termination.

104.   Plaintiff Mudd’s dismissal was motivated by the subpoena as evidenced by the temporal

       proximity between when Plaintiff Mudd notified his supervisor of the subpoena and

       Plaintiff Mudd’s termination.

105.   Defendant MAG lacked overriding legitimate business justification for Plaintiff Mudd’s

       dismissal.

       WHEREFORE, Plaintiffs Austin Binder and Jason Mudd pray for judgment in their

favor, back pay, front pay or reinstatement, punitive damages, pain and suffering, compensatory

and non-economic damages in an amount exceeding $75,000, attorneys’ fees, costs, pre- and

post-judgment interest, and any other relief to which they may be entitled.

                                                      Respectfully Submitted,

                                                      s/Laren E. Knoll
                                                      Laren E. Knoll (0070594)
                                                      The Knoll Law Firm, LLC
                                                      7240 Muirfield Drive, Suite 120
                                                      Dublin, Ohio 43017
                                                      Telephone: (614) 372-8890
                                                      Facsimile: (614) 452-4850
                                                      Email: lknoll@knolllaw.com
                                                      Trial Attorney for Plaintiffs
                                                      Austin Binder and Jason Mudd




                                                     16
Case: 2:20-cv-05123-JLG-EPD Doc #: 1 Filed: 09/30/20 Page: 17 of 17 PAGEID #: 17




                                       JURY DEMAND

     Plaintiffs request a trial by a jury on all issues set forth herein.

                                                      s/Laren E. Knoll
                                                      Laren E. Knoll (0070594)
                                                      The Knoll Law Firm, LLC
                                                      Trial Attorney for Plaintiffs
                                                      Austin Binder and Jason Mudd




                                                    17
